AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

 

 

 

UNITED STATES DISTRICT COURT Purchased/Filed: February 22, 2021
FOR THE EASTERN DISTRICT OF NEW YORK Index # 1:24-cv-00949-MKB-
PK
Ignacio Melendez, individually and on behalf of others similarly situated Plaintiff(s)
against
Eden Palace Inc. (d/b/a Eden Palace), et al. Defendant(s)
STATE OF NEW YORK Ss.
COUNTY OF ALBANY .
James Perone , being duly sworn, deposes and says: deponent is over

the age of eighteen (18) years; that on April 19, 2021 ,at 11:00AM _, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in A Civil Action and Complaint
on

Palace of Eden Inc. , the
Defendant in this action, by delivering to and leaving with Colleen Banahan ,

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such service on behalf of said defendant

   
 
 

35

  

Description of the person served: Approx. Age: Approx. Wt: Over 200 Approx. Ht: 5° 4" - 5' 8"

Sex: Female Other:

Color of ski White Hair color: Brown

 

 

 

 

SCOTT SCHUSTER
-~ NOTARY PUBLIC, STATE OF NEW YORK Jameés Perone
QUALIFIED Attny's File No.

IN ALBANY COUNTY
COMMISSION EXPIRES JULY 28, 2022
InvoicesWork Order # S1857627

SErvico. Inc.. P.O. Box 871. ALBANY. NY 12201
